DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 05/27/2021 and 07/27/2021 were considered.

Response to Amendment
The Applicant’s Amendment filed on 08/20/2021 in which claims 1-10 and 12-19 have been amended, claim 20 has been added and entered of record.
Figure 1 of the drawings has been amended and enclosed with the Amendment. Based on the amended drawing, the objection to the drawing is withdrawn.
Claims 2, 14, and 17 have been amended herein to correct the informalities. Based on the amended claims, the objections to the claims are withdrawn.
Claims 1-20 are presented for examination.

Response to Argument
Applicant’s arguments on pages 9-11 of the Amendment with respect to the amended independent claims 1, 14, and 16 have been fully considered but are moot in view of new ground(s) of rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2015/0137520 by Garcia; hereinafter “Garcia ‘520”.
Regarding claim 1, Garcia ‘520 discloses a method for controlling a renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) connected to a Point of Interconnection (Fig. 3, 17a,b) of an external power grid (Fig. 3, 15) by a connecting network (Fig. 3, PCM 26 and 27; plan-internal grid 11), the method comprising: 
during normal operating conditions [0024] [0047] (Fig. 7, normal operation before and after fault and post fault support stage): 
monitoring at least one parameter [0039], [0045] of the connecting network (Fig. 3, PCM 26 and 27); and 
modifying a predetermined injection profile ([0042]-[0044] predetermine profile initially provided by the grid provider) based on the at least one parameter 
during a grid fault [0035]: 
operating the renewable energy generator, based on a current set point ([0043]-[0044]) at the Point of Interconnection ([0035] the power supply to the grid is at the grid connection point), to output current according to the at least one current injection profile ([0035] low voltage fault ride through indicate the generators still supply active/reactive current supply to the grid).
Regarding claim 2, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 further discloses wherein generating the at least one current injection profile comprises calculating a result of a voltage function [0039].
Regarding claim 3, Garcia ‘520 discloses the method of claim 2 above, Garcia ‘520 further discloses wherein the voltage function comprises at least one weight value and receives, as an input, a voltage measured [0039] at a point ([0039] voltage at the PCM”) between the renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) and a low voltage transformer (Fig. 3, 19a,b) of the connecting network [0039].
Regarding claim 5, Garcia ‘520 discloses the method of claim 2 above, Garcia ‘520 further discloses the at least one current injection profile comprises a reactive current injection profile, and wherein the voltage function is a first-order polynomial (Fig. 1, straight line curves are the first order).
Regarding claim 6, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 further discloses wherein the predetermined injection profile is an earlier iteration of the generated at least one current injection profile [0039] [0092] [0122] (the initial 
Regarding claim 7, Garcia ‘520 discloses the method of claim 6 above, Garcia ‘520 further discloses wherein modifying the predetermined injection profile is performed at intervals during normal operating conditions, such that the at least one current injection profile is updated iteratively [0039] [0092] [0122] (the initial requirement from the grid operator is an initial value, and the first and subsequent iterations are based on the measurements).
Regarding claim 8, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 further discloses wherein the at least one parameter is a voltage level measured at a point in the connecting network [0039].
Regarding claim 9, Garcia ‘520 discloses the method of claim 8 above, Garcia ‘520 further discloses wherein the point in the connecting network (Fig. 3, PCM 26 and 27; plan-internal grid 11) is between a low-voltage transformer (Fig. 3, 19a, b) and the renewable energy generator Fig. 3, 2.1, 2.2, and 2.3).
Regarding claim 10, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 further discloses wherein the at least one parameter is an impedance of the connecting network [0045].
Regarding claim 11, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 further discloses wherein the current set point is based on grid code requirements [0042]-[0044].
Regarding claim 12, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 also discloses the method further comprising: 

Regarding claim 13, Garcia ‘520 discloses the method of claim 1 above, Garcia ‘520 also discloses the method further comprising: 
setting a default current injection profile as the predetermined injection profile for a first iteration of modifying the predetermined injection profile [0092] [0122] (the initial requirement from the grid operator is an initial value, and the first and subsequent iterations are based on the measurements).
Regarding claim 14, Garcia ‘520 discloses a renewable energy power plant (Fig. 3) comprising:
a plurality of renewable energy generators (Fig. 3, 2.1, 2.2, and 2.3). 
a power network (Fig. 3, PCM 26 and 27; plan-internal grid 11) connecting the plurality of renewable energy generators to a Point of Interconnection (Pol) (Fig. 3, 17a,b) to an external power grid (Fig. 3, 15); and 
a control system (Fig. 3, 21) configured to: 
during normal operating conditions [0024] [0047] (Fig. 7, normal operation before and after fault and post fault support stage): 

modify a predetermined injection profile ([0042]-[0044] predetermine profile initially provided by the grid provider) based on the at least one parameter to generate at least one current injection profile [0037]-[0040] (injecting active and reactive current/power profile); and  
during a grid fault [0035]: 
operate the renewable energy generator, based on a current set point at the Pol ([0035] the power supply to the grid is at the grid connection point), to output power according to the at least one current injection profile ([0035] low voltage fault ride through indicate the generators still supply active/reactive current supply to the grid.  
Regarding claim 15, Garcia ‘520 discloses a computer program stored on a machine-readable medium and comprising program code instructions for implementing the method of claim 1 above [0111].
Regarding claim 16, Garcia ‘520 discloses a computer program stored on a machine-readable medium and comprising program code instructions which, when executed, perform an operation [0111] for controlling a renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) that is connected to a Point of Interconnection (Fig. 3, 17a,b) of an external power grid (Fig. 3, 15) by a connecting network (Fig. 3, PCM 26 and 27; plan-internal grid 11), the operation comprising: 
during normal operating conditions  [0024] [0047] (Fig. 7, normal operation before and after fault and post fault support stage): 

modifying a predetermined injection profile ([0042]-[0044] predetermine profile initially provided by the grid provider) based on the at least one parameter to generate at least one current injection profile [0037]-[0040] (injecting active and reactive current/power profile); and  
during a grid fault [0035]: 
operating the renewable energy generator, based on a current set point ([0043]-[0044]) at the Point of Interconnection ([0035] the power supply to the grid is at the grid connection point), to output current according to the at least one current injection profile ([0035] low voltage fault ride through indicate the generators still supply active/reactive current supply to the grid).  
	Regarding claim 17, Garcia ‘520 discloses the computer program of claim 16 above, Garcia ‘520 further discloses wherein generating, the at least one current injection profile comprises calculating a result of a voltage function [0039].
Regarding claim 18, Garcia ‘520 discloses the computer program of claim 17 above, Garcia ‘520 further discloses wherein the voltage function comprises at least one weight value [0039] and receives, as an inputs a voltage measured [0039] at a point ([0039] voltage at the PCM”) between the renewable energy generator (Fig. 3, 2.1, 2.2, and 2.3) and a low voltage transformer (Fig. 3, 19a, b) of the connecting network.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia ‘520 in view of Garcia (US Patent Publication 20100332040; hereinafter “Garcia ‘040”).
Regarding claims 4 and 19, Garcia ‘520 discloses the method of claim 2 and the computer program of claim 17 above, Garcia ‘520 discloses wherein the current injection profile is an active current injection profile [0276].  Garcia ‘520 does not discloses the voltage function is a third-order polynomial.  Garcia ‘040 discloses a voltage function is a third-order polynomial (Fig. 4, curve 404 is a third order).  Would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Garcia ‘040 and provide the voltage function is a third-order polynomial.  Doing so would allow the system react to the voltage function of the third-order polynomial since it is well-known in the art that due to the impedance of the system the voltage function can be a third-order polynomial.
Regarding claims 20, the combination of Garcia ‘520 and Garcia ‘040 discloses 
wherein the at least one current injection profile further comprises a reactive current injection profile (Fig. 2) corresponding to a second voltage function (Fig. 2 is a voltage function), and 
wherein the second voltage function is a first-order polynomial (Fig. 2 is a first-order polynomial).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                             
/HAL KAPLAN/Primary Examiner, Art Unit 2836